11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Raymond Goldberg
Appellant
Vs.                   No.
11-01-00288-CV B
Appeal from Mitchell County
Linda Sue Myers
Appellee
 
Appellant
has filed in this court a motion to dismiss his appeal.  Appellant states in his motion that he
wishes to abandon his appeal.  The
motion is granted.  TEX.R.APP.P. 42.1.
The
appeal is dismissed.
 
PER CURIAM
December 13,
2001
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.